Citation Nr: 0307623	
Decision Date: 04/22/03    Archive Date: 04/30/03

DOCKET NO.  94-06 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of pneumonia.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esquire


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The veteran had active service from February 1952 to May 
1952.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 1993 rating decision by St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In that decision, the RO denied 
service connection for residuals of pneumonia and psychiatric 
problems.  The Board originally remanded this case in 
February 1997, and denied both of the claims in a June 1999 
decision.  The veteran subsequently appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  By order dated December 21, 1999, the Court 
vacated that part of the Board's decision which denied 
service connection for residuals of pneumonia, and remanded 
the issue for further development.  The issue of service 
connection for psychiatric problems was dismissed.  In July 
2000, the Board remanded the claim to the RO for further 
development.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA) of 2000.  106 P.L. 475, 
114 Stat. 2096 (2000).  In pertinent part, this law redefines 
VA's notice and duty to assist requirements.  See 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107 (West Supp. 2002).  
Thereafter, the Board undertook additional development of the 
claim pursuant to its authority under 38 C.F.R. 
§ 19.9(a)(2)).  


FINDINGS OF FACT

1.  The veteran currently manifests chronic bronchitis and 
bilateral bronchiectasis as residual disability from in-
service treatment for pneumonia.

2.  The preponderance of the evidence establishes that the 
veteran's chronic rhinosinusitis and allergic rhinitis are 
post-service origin.


CONCLUSIONS OF LAW

1.  Chronic bronchitis and bilateral bronchiectasis were 
incurred during active service.  38 U.S.C.A. §§ 1110 and 
5107(b) (West 2002).

2.  Chronic rhinosinusitis and allergic rhinitis were not 
incurred or aggravated during service.  38 U.S.C.A. §§ 1110 
and 5107 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted in the Introduction, the provisions of the VCAA 
became effective during the pendency of this appeal.  Among 
other things, this law requires VA to notify a claimant of 
the information and evidence necessary to substantiate a 
claim and includes other notice and duty to assist 
provisions.  See 38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West 2002).  VA has enacted regulations to implement the 
provisions of the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326 (2002).  As addressed in more detail below, 
the Board grants service connection for chronic bronchitis 
and bilateral bronchiectasis as residuals of in-service 
pneumonia.  The veteran, however, appears to have argued that 
his current diagnoses of chronic rhinosinusitis and allergic 
rhinitis are causally also related to in-service pneumonia.  
The Board finds no basis to warrant a grant of service 
connection for these disease processes, and a discussion of 
the VCAA will be limited to this issue.

The Court has emphasized that the provisions of the VCAA 
impose new notice requirements on the part of VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Specifically, VA has a duty to notify a claimant (and his 
representative) of any information, whether medical or lay 
evidence or otherwise, not previously provided to VA that is 
necessary to substantiate a claim.  38 U.S.C.A. § 5103 (West 
2002).  As part of that notice, VA shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, VA will 
attempt to obtain on behalf of the claimant.  Id.  By letters 
dated October 4, 2002 and January 10, 2003, the Board sent 
the veteran extensive and detailed letters which clearly 
satisfy VA's section 5103 obligations.

The provisions of 38 U.S.C.A. § 5103A require VA to make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Specifically, VA has an 
obligation to make continuing efforts to obtain records in 
the possession of a Federal department or agency until it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  
38 U.S.C.A. § 5103A(b)(3) (West 2002).  In this case, VA has 
obtained the veteran's service medical records and his VA 
clinical records.  These records appear complete.  The 
veteran has not indicated having filed a claim for disability 
benefits from the Social Security Administration nor has he 
referenced any additional evidence and/or information in the 
possession of a federal agency.  The Board, therefore, finds 
that the provisions of 38 U.S.C.A. § 5103A(b)(3) have been 
satisfied.

VA also has an obligation to assist a claimant in obtaining 
non-federal records which the claimant adequately identifies 
to VA and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1) 
(West 2002).  Throughout the course of this appeal, the RO 
has assisted the veteran in obtaining all private clinical 
records identified by the veteran as relevant to his claim on 
appeal.  The Board has also assisted the veteran in obtaining 
all pertinent private medical records.  The veteran recently 
informed the Board that all records from Drs. Nazarally and 
Leung are of record, but that such records will only be under 
Dr. Leung's letterhead.  There are no outstanding requests 
for pertinent records, and the Board finds that the 
provisions of 38 U.S.C.A. § 5103A(b)(1) have been satisfied.

The provisions of 38 U.S.C.A. § 5103A(d) require VA to obtain 
medical examination or opinion if necessary to make a 
decision on the claim.  The evidence of record includes 
private and VA medical opinions to the effect that he has 
residual disability as a result of his in-service treatment 
for pneumonia.  There is also medical opinion that it is 
unlikely that the veteran's chronic rhinosinusitis and 
allergic rhinitis are of service origin.  On this record, the 
Board further finds that there is now sufficient evidence of 
record to make a decision on the claim, that the notice and 
duty to assist provisions of the VCAA have been satisfied, 
and that no reasonable possibility exists that any further 
assistance would aid the veteran in substantiating his claim.

The veteran contends that he currently suffers from residual 
disability stemming from his in- service treatment for 
pneumonia.  According to his statements and testimony of 
record, he underwent an in-service hospitalization for 
pneumonia following an incident of cold exposure without 
proper attire.  Thereafter, he manifested chronic breathing 
and head cold problems which he self-treated with over-the-
counter medications.  Over the years, his symptoms became 
progressively more severe, and he related his current 
problems of bronchitis, sinusitis, head colds, ear ringing, 
limb weakness, coughing spasms, shortness of breath, pleurisy 
and lung scarring to his in-service treatment for pneumonia.  
He indicates that his private physician has informed him that 
sinusitis and bronchitis are definitely related to pneumonia.

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active wartime service.  38 U.S.C.A. § 1110 (West 
2002).  The claimant bears the burden to present and support 
a claim of benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
evaluating service connection claims, the Board shall 
consider all information and lay and medical evidence of 
record.  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Board shall give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 
2002).

VA has defined competency of evidence as follows: 

(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person.

38 C.F.R. §3.159(a) (2002).

Service medical records do show that, in mid- March 1952, the 
veteran was treated for a cold, originally diagnosed as 
pharyngitis, which developed into symptomatology which 
included upper respiratory infection, fever, chills, malaise, 
sore throat, chest pain, and cough with blood streaked 
sputum.  X-ray examination revealed primary, atypical 
pneumonia of the lower lobes bilaterally, and he underwent 14 
days of hospitalization.  At the time of his discharge, x-ray 
examination showed resolution of the pneumonia, and he was 
mobile and without complaint.  His separation examination, 
dated in April 1952, noted his history of pneumonia with a 
comment of "ND" (no disease).  His nose, sinuses, lungs and 
chest were clinically evaluated as normal.

Private medical records from Dr. Shofman show treatment for 
nasopharyngitis, left- sided, obstructing deviated septum, 
and chronic infection along the tonsillar wall beginning in 
April 1971.  The veteran subsequently received treatment for 
allergic rhinitis, septoplasty and tonsillectomy.

In a letter dated in August 1998, Jeffrey L. LeBow, D.O., 
P.A., reported that he had treated the veteran for chronic 
bronchitis and sinusitis since 1981.  Prescriptive 
medications included Erythromycin and anti-histamine 
decongestants.

Medical records from Stat Clinic, dated from September and 
October 1996, reflect treatment for chronic allergic rhinitis 
and sinusitis.  An x- ray examination in October 1996 was 
unremarkable.  Receipts are of record showing the veteran's 
purchase of over-the-counter medications and herbal remedies 
for his coughs, breathing, asthma, and sinuses.

VA x- ray examination findings, dated in March 1993, were 
interpreted as showing left lower lobe subsegmental plate 
atelectasis or pulmonary scar and atherosclerotic changes of 
the aorta.  Otherwise, no active cardiopulmonary process was 
evident. VA non-tuberculosis diseases and injuries 
examination, dated in July 1993, showed that physical 
examination of the nose was within normal limits.  
Auscultation of the lungs was totally clear anteriorly and 
posteriorly, and there were no signs of wheezing or any other 
problems.  The examiner desired to conduct x- ray 
examination, but the veteran refused.  Diagnosis was of 
anxiety reaction.  A March 1997 VA outpatient treatment 
record shows treatment for sinusitis.

A December 1999 letter from Roland E. Neiman, Jr., M.D., 
F.C.C.P., reflected impressions of chronic rhinosinitus and 
bronchitis which could etiologically be related to an 
allergic basis or be post-pneumonic in nature.  

In October 4, 2001, the veteran underwent VA examination with 
benefit of review of his claims folder.  It was the 
examiner's opinion that the veteran had a history of chronic 
sinusitis, post-sinus surgery, which was primarily related to 
allergies.  The examiner further opined that it was unlikely 
that the in-service pneumonia contributed to a chronic sinus 
condition.

On October 10, 2001, the veteran had a high resolution 
computerized tomography (HRCT) scan of his chest performed at 
VA which revealed mild basilar bronchiectasis bilaterally 
with parenchymal changes toward the superior segments of the 
lower lobes consistent with scarring.  The examiner described 
the veteran's bronchiectasis as "mild disease" which was 
not related to his previous pneumonia.  As reason therefore, 
it was felt that pneumonia related bronchiectasis would have 
been severe in degree over the intervening 4 decades.  It was 
further felt as if the veteran's bronchiectasis may have been 
related to his chronic sinusitis or chronic aspiration 
secondary to gastroesophageal reflux disease (GERD).  

In an addendum to the October 4, 2002 VA examination report, 
the examiner reviewed the service medical records and 
provided the following opinions:

1.  [The veteran's] current evidence of 
bilateral mild bronchiectasis of both lower 
lobes is more likely than not the residual of 
his prior bilateral pneumonia acquired in 
service.

2.  Chronic rhinosinusitis and allergic 
rhinosinusitis are not the consequence of this 
prior pneumonia.  These are due to inherent 
allergic condition.

3.  Chronic bronchitis is at least as likely 
as not a manifestation of both, his inherent 
allergic condition and from bronchiectasis 
acquired as a result of his prior pneumonia.

In a medical statement dated January 2002, Dr. Neiman 
provided, in pertinent part, the following opinion:

The patient has a history of pneumonia in the 
service.  With no subsequent episodes of 
pneumonia and on HRCT, findings of 
bronchiectasis, it would seem that this 
previous pneumonia is most likely the cause of 
his bronchiectasis.  Since I do not have any 
records from that time, I cannot make any 
further comments, but I would think the burden 
of proof would be to find another cause of his 
bronchiectasis besides the infection that he 
had in the service.

In January 2003, the Board received another opinion by Dr. 
Neiman.  In this letter, Dr. Nieman opined that there was a 
"distinct possibility" that a relationship existed between 
the history of severe pneumonia in service and the current CT 
scan findings of bronchiectasis.

The record reflects that the veteran underwent 14 days of in-
service hospitalization for primary, atypical pneumonia of 
the lower lobes bilaterally.  Recent VA and private opinion 
has attributed the veteran's current mild, bilateral 
bronchiectasis and chronic bronchitis as residual disability 
stemming from his bilateral pneumonia acquired in service.  
However, there is also VA opinion that these disease 
processes are not related to the in-service pneumonia.  
Resolving reasonable doubt in favor of the veteran, the Board 
finds that the veteran currently manifests chronic bronchitis 
and bronchiectasis as residual disability from in-service 
treatment for pneumonia.  38 U.S.C.A. § 5107(b) (West 2002).  
Therefore, the Board grants service connection for chronic 
bronchitis and bilateral bronchiectasis.

The record also reflects complaints of numerous other 
symptoms, to include "head colds."  He also holds diagnoses 
of chronic rhinosinusitis and allergic rhinosinusitis.  The 
competent medical evidence first shows treatment and 
diagnosis of allergic rhinitis many years after discharge 
from service.  In December 1999, Dr. Neiman gave an equivocal 
impression that chronic rhinosinitus could etiologically be 
related to an allergic basis or post-pneumonic in nature.  
Following review of the claims folder, a VA examiner in 
October 2002 determined that these conditions were inherently 
allergic in origin and not related to the in-service 
pneumonia.  The Board finds as more persuasive the October 
2002 VA opinion as it is unequivocal in terms and is based on 
review of the entire claims folder.  The preponderance of the 
evidence, therefore, establishes that the veteran's chronic 
rhinosinusitis and allergic rhinitis are of not of service 
origin.  The Board, therefore, denies service connection for 
chronic rhinosinusitis and allergic rhinosinusitis.

In this case, the veteran has provided his own opinion that 
his current complaint of rhinitis type symptoms is 
attributable to his in-service treatment for pneumonia.  He 
has testified to continuity of symptomatology since his 
separation from service.  However, his lay statements, while 
competent to describe the manifestations of his symptoms over 
time, are not competent as they pertain to matters of medical 
diagnosis or etiology.  38 C.F.R. §3.159(a) (2002).  See 
Grottveitt v. Brown, 5 Vet. App. 91, 93 (1993).  The 
competent medical evidence in this case establishes that his 
chronic rhinosinusitis and allergic rhinosinusitis are of 
post service origin.  The benefit of the doubt rule is not 
for application on this issue.  38 U.S.C.A. § 5107(b) (West 
2002).


ORDER

Service connection for chronic bronchitis and bilateral 
bronchiectasis is granted.

Service connection for chronic rhinosinusitis and allergic 
rhinitis is denied.



	                        
____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

